PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/528,458
Filing Date: 31 Jul 2019
Appellant(s): Judd et al.



__________________
Dominic Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Double Patenting rejection of claims 9-25 due to the filing of a Terminal Disclaimer dated January 21, 2021.
The rejection of claims 9, 11-13 and 15-17 under 102(a)(1) as being anticipated by Bui et al 
The rejection of claims 1, 2, and 5-8 under 103 as being unpatentable over Bui et al in (7929243) view of Johnson et al (2004/0174132)

(2) Response to Argument
In response to appellant’s argument drawn to claim 18. The only argument raised by appellant is related to the office action stating that the reference Bui et al is drawn to a writing operation as opposed to a reading operation claimed in claim 18. Appellant attention is drawn to fig 8 step 300 is drawn to a reading and writing operation to start the method operation and in fig 10 is drawn to a reading operation as argued by Appellant’s argument drawn to previously rejected claims 9, 11-13 and 15-17. In addition appellant’s attention  drawn to column 9 lines 4-25, specifically to step 425 shown in fig 10 wherein based on the comparison at step 435 only a read operation and not a “write” operation is allowed contrary to appellant’s argument. In addition the final rejection dated October 22, 2020 pointed out fig 10 step 435 as to showing a read operation based on a comparison. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NABIL HINDI/
Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688   
                                                                                                                                                                                                     /QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


/NABIL Z HINDI/Primary Examiner, Art Unit 2688